DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s proposed after-final amendment, submitted March 18, 2022, has been fully considered and entered.  Accordingly, Claims 1-23 are pending in this application.  Claims 2, 4, and 18 were cancelled.  Claims 3, 5, 8-10, 14-17, 19, and 23 have been amended.  Claims 1, 11, and 17 are independent claims.
EXAMINER’S AMENDMENT
The application has been amended as follows:
1. (Currently amended) A method comprising:
in response to receiving a sharing input from a local user at a local client device, sending a file from the local client device to a recipient client device;
in response to sending the file, and after sending the file, storing a sharing record on the local client device, the sharing record identifying the file and the recipient client device;
in response to receiving modification input, from the local user at the local client device, that modifies the file, determining that the sharing record identifies the file and the recipient client device and indicates that the file has been shared; and
based on determining that the sharing record identifies the file and the recipient client device and indicates that the file has been shared, initiating sending of at least a portion of the file to the recipient client device, the sharing record indicating that the file was previously shared by the local user with the recipient client device.
11. (Currently amended) A non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a local client device to:
in response to receiving a sharing input from a local user at the local client device, send a file from the local client device to a recipient client device;
in response to sending the file, and after sending the file, store a sharing record on the local client device, the sharing record identifying the file and the recipient client device;
in response to receiving modification input, from the local user at the local client device, that modifies the file, determine that the sharing record identifies the file and the recipient client device and indicates that the file has been shared; and
based on determining that the sharing record identifies the file and the recipient client device and indicates that the file has been shared, initiate sending of at least a portion of the file to the recipient client device, the sharing record indicating that the file was previously shared by the local user with the recipient client device.
Consent for this Examiner’s Amendment was obtained in a telephone interview with Shane A. Kennedy, Applicant’s Representative, on April 21, 2022.
Allowable Subject Matter
Claims 1, 3, 5-17, and 19-23 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claim 1 and equivalent Independent Claims 11 and 17.  Specifically, the prior art does not disclose:
in response to sending the file, and after sending the file, store a sharing record on the local client device, the sharing record identifying the file and the recipient client device;
Stiegler (PG Pub. No. 2010/0198871 A1) discloses a file sharing system to control access to shared files (see Stiegler, Abstract).  Stiegler also contemplates peer-to-peer file sharing to share files between clients without a central server (see Stiegler, paragraph [0013]).  Stiegler allows users to share files using an email-like interface (see Stiegler, paragraph [0016]) and to propagate file updates via a ‘push’ or ‘pull’ method (see Stiegler, paragraphs [0032], [0033]).  However, Stiegler does not disclose storing the file in a sharing record in response to sending the file, and after sending the file.
Dwan (PG Pub. No. 2016/0373518 A1), discloses a content management system maintaining a history of instances where users shared content items with other users (see Dwan, paragraph [0005]).  However, Dwan does not disclose a sharing record that tracks files currently being shared, or storing the file in a sharing record in response to sending the file, and after sending the file.  Accordingly, Dwan, alone, or in combination with Stiegler, cannot “initiate sending of at least a portion of the file to the recipient client device, the sharing record indicating that the file was previously shared by the local user with the recipient client device” “based on determining that the sharing record identifies the file and the recipient client device and indicates that the file has been shared” as claimed in Independent Claim 1 and equivalent Independent Claims 11 and 17.
The remaining prior art made of record does not contemplate file sharing without a central server as claimed in Independent Claims 1, 11, and 17, and thus would not be suitable for combination with Stiegler and Dwan above.
Dependent Claims 3, 5-10, 12-16, and 19-23, being definite, further limiting, and fully enabled by the Specification, are also allowed.
 Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Stiegler (PG Pub. No. 2010/0198871 A1), which concerns intuitive file sharing with transparent security.
Dwan (PG Pub. No. 2016/0373518 A1), which concerns enriching contact data based on content sharing history in a content management system.
Penangwala (PG Pub. No. 2018/0314713 A1), which concerns synchronization of shared folders and files.
Swanson (PG Pub. No. 2013/0318035 A1), which concerns communicating file modifications during a collaboration event.
Khaba (PG Pub. No. 2007/0136662 A1), which concerns an editable information management system.
Agarwal (PG Pub. No. 2019/0278451 A1), which concerns sharing a file with a single contact.
Dorman (PG Pub. No. 2019/0155789 A1), which discloses synchronization of items with read-only permissions in a cloud-based environment.
Moha (PG Pub. No. 2013/0205219 A1). which discloses methods and apparatuses for sharing services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                               






















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161